IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                           No. 00-50662
                       Conference Calendar



CHARLES T. HOOG,

                                        Plaintiff-Appellant,

versus

FRIO COUNTY, In Its Municipal Capacity; FRIO COUNTY SHERIFF'S
DEPARTMENT, In Its Municipal Capacity; MEDINA COUNTY, In Its
Municipal Capacity; MEDINA COUNTY SHERIFF'S DEPARTMENT, In Its
Municipal Capacity; DONNY R WHITAKER, In His Official and
Individual Capacity; RANDY BROWN, MR., In His Official and
Individual Capacity; WESLEY SCOTT, In His Official and Individual
Capacity; STEPHEN YARBROUGH, DVM, In His Official and Individual
Capacities; JAMES SINDON, In His Official and Individual
Capacities; SHANNA JO STRONG, In Her Official and Individual
Capacities; CARLOS GARCIA, In His Official and Individual
Capacities; CARL BURRS, In His Official and Individual
Capacities; J. R. GULLEY, JR., In His Official and Individual
Capacities; JERRY REYENA, In His Official and Individual
Capacities; JOHN WALDRUM, In His Official and Individual
Capacities; CLARK SAKLER, In His Official and Individual
Capacities; PHILLIP WILLIAMS, In His Official and Individual
Capacities; KEYSTONE FEED YARD, In Its Corporate Capacity; MARVIN
E. RHODE, SR., In His Official and Individual Capacities; JAMES
W. SMITH, In His Official and Individual Capacities; ROBERT
MCGOWEN, In His Corporate and Individual Capacity; MCGOWEN LAW
OFFICES, INC., In Its Corporate Capacity; ROBERT L. BARROWS, In
His Corporate and Individual Capacities; LELAUREN & ADAMS, PC, In
Its Corporate Capacity; JAMES BIAS, In His Corporate and
Individual Capacities; HUMANE SOCIETY OF BEXAR COUNTY -SPCA, In
Its Corporate Capacity; FOX CHANNEL 29, In Its Corporate
Capacity; SAN ANTONIO EXPRESS NEWS, In Its Corporate Capacity;
CASTROVILLE-LA COSTE NEW BULLETIN, In Its Corporate Capacity;
MEDINA VALLEY TIMES, In Its Corporate Capacity; KATHLEEN BACHUS,
In her Corporate and Individual Capacities; THOMAS CARLUCCI, In
His Corporate and Individual Capacities; LISA SANDBERG, In Her
Corporate and Individual Capacities; MARC ROBERTSON, In His
Corporate and Individual Capacities; MANUEL AZOCAR, III, In His
Corporate and Individual Capacities; EDWARD A. ORNELAS, In His
Corporate and Individual Capacities; JERRY LARA, In His Corporate
and Individual Capacities; CASTROVILLE STATE BANK, In His
Corporate Capacity; JAMES TONDRE, In His Corporate and Individual
Capacities; FRANK MOFFETT, DVM, In His Corporate and Individual
Capacities; ROY TREVINO, In His Corporate and Individual
                          No. 00-50662
                               -2-

Capacities; JAY BARNUM, In His Corporate and Individual
Capacities; MARJORIE KRAUSE, In Her Official and Individual
Capacities; BEA BELOHLAVEK, In Her Official and Individual
Capacities; DALLAS MORNING NEWS, INC., LP, In its Corporate
Capacity; WILLIAM BLAGG, U.S. Attorney, In His Official Federal
and Individual Capacities; MIKE BRADFORD, In His Official Federal
and Individual Capacities; ANDREA PARKER, In Her Official Federal
and Individual Capacities; ORLANDO L. GARCIA, Judge, In His
Official and Individual Capacities; JOHN W. PRIMOMO, U.S.
Magistrate Judge, In His Official and Individual Capacity; PAM
MCGRAW, In Her Corporate and Individual Capacities; WILLIAM RHEA,
In His Corporate and Individual Capacities; RICHARD SCHELL, In
His Official and Individual Capacities; PAUL BROWN, In His
Official and Individual Capacities; DAVID FOLSOM, In His Official
and Individual Capacities; CAROLINE MALONE, In Her Official and
Individual Capacities; DAVID MALAND, In His Official and
Individual Capacities; JAMES WOODS, JR, In His Official and
Individual Capacities; WILLIAM G. PUTNICKI, Clerk, In His
Official and Individual Capacities; SANDRA SOUTHERLAND, In Her
Official and Individual Capacities; TULL; A. H. BELLO
CORPORATION, In Its Corporate Capacity; JENKENS & GILCHRIST, A
PROFESSIONAL CORPORATION, In Its Corporate Capacity; KURT HOWARD
KUHN, In His Official and Individual Capacities; FRIO-NUECES
CURRENT, In Its Corporate Capacity; KMOL-TV, CHANNEL 4, In its
Corporate Capacity; KENS-TV CHANNEL 5, In Its Corporate Capacity;
KSAT-TV, CHANNEL 12, In Its Corporate Capacity,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-00-CV-640
                       --------------------
                          April 10, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.


PER CURIAM:*

     Charles T. Hoog appeals from the dismissal of his complaint

alleging violations of the Racketeer Influenced and Corrupt

Organizations Act ("RICO"), 18 U.S.C. §§ 1961-1968, as well as

various constitutional and state law claims.   We review a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 00-50662
                                    -3-

dismissal for failure to state a claim de novo.      See Cinel v.

Connick, 15 F.3d 1338, 1341 (5th Cir. 1994).     We conclude that

the district court did not err.

     Although this court liberally construes pro se briefs; see

Haines v. Kerner, 404 U.S. 519, 520 (1972); this court requires

arguments to be briefed in order to be preserved.      Yohey v.

Collins, 985 F.2d 222, 225 (5th Cir. 1993).     Claims not

adequately argued in the body of the brief are deemed abandoned

on appeal.    Id. at 224-25.    Hoog's brief merely repeats verbatim

nearly his entire complaint.      We conclude that Hoog has failed to

adequately brief the majority of his claims, and we consider only

his RICO claim.   We conclude, however, that Hoog's complaint

fails to sufficiently allege a pattern of racketeering activity

connected to the acquisition, establishment, conduct, or control

of an enterprise.    See Word of Faith World Outreach Center

Church, Inc. v. Sawyer, 90 F.3d 118, 122 (5th Cir. 1996); Manax

v. McNamara, 842 F.2d 808, 811 (5th Cir. 1988).

     We also conclude that Hoog's argument that the district

judge should have been disqualified because of personal bias is

without merit.    See Matassarin v. Lynch, 174 F.3d 549, 571 (5th

Cir. 1999), cert. denied, 528 U.S. 1116 (2000).      Finally, the

motion of appellee KMOL-TV for leave to file an out of time brief

is GRANTED.

     The instant appeal is entirely without merit and is

therefore frivolous.   As such, it is dismissed.    5th Cir. R.

42.2.

     DISMISSED.